DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received August 26, 2022 has been entered. Claim 16 has been amended to more closely correspond to the embodiment of Claim 1.
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 26, 2022.
Applicant’s argument to have Groups I and IV examined together in view of the amendment to Claim 16 has been fully considered and is persuasive in view of the amended scope of Claim 16. Groups I and IV, Claims 1-5 and 16-20 respectively are accordingly considered below, and have been elected with traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4 and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Prior Art
US20100086854 to Kumar et al. discloses Mg and F doping of lithium metal oxide active materials (abstract). 
US2015/0162598 to Kim et al. discloses Al2O3 thin film coating by Al-isopropoxide deposition onto Mg doped core active material (abstract, ¶47).
US2013/0089786 to Jeong et al. (“JEONG”)
US2011/0244331 to Karthikeyan et al. (“KARTHIKEYAN”)
US2002/0071991 to Kweon et al. (“KWEON”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWEON.
	Regarding Claim 1, KWEON discloses a manufacturing method of a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material (abstract), a negative electrode, and an electrolytic solution (abstract and the examples beginning at ¶65 where lithium metal anode and LiPF6 electrolyte solution are used for the battery along with the positive electrode active material of KWEON for the cathode), the method comprising: forming a covering layer (abstract, surface treatment layers) comprising aluminum (¶12, coating may comprise Al; examples coat Al isopropoxide over the core particle) over a particle (¶30-38, core particle comprising lithium metal oxide) which comprises lithium, cobalt, magnesium, oxygen, and fluorine (¶30-38, where A may be F, where M may be Co, where M’ may be Mg); and performing a heat treatment on the particle over which the covering layer is formed (¶53 heat treating the coated particle at a temperature of 200 to 800°C to form an oxide surface treatment layer).
	KWEON is silent with respect to a distribution of Mg and a distribution of Al, and accordingly is silent with respect to the configuration claimed to result from the claimed method “wherein magnesium is distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment.”
	However KWEON necessarily discloses “wherein magnesium is distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment” because KWEON discloses all of the claimed method steps, including the same core particle, the same coating material, the same coating process, and the same heat treatment conditions disclosed by the Applicant. 
	Regarding Claim 16, KWEON is relied upon as above with respect to Claim 1 which addresses all of the following limitations of Claim 16: a manufacturing method of a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material, a negative electrode, and an electrolytic solution, the method comprising: forming a covering layer comprising aluminum over a particle which comprises lithium, cobalt, magnesium, oxygen, and fluorine; and performing a heat treatment on the particle over which the covering layer is formed, wherein magnesium is distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment.
	KWEON is silent with respect to the further limitations of Claim 16 “wherein the positive electrode active material comprises a region where distribution of magnesium and distribution of aluminum overlap each other,” however KWEON necessarily discloses these features because KWEON discloses each and every claimed method step including the claimed and disclosed core particle, coating material, and heat treatment process thus necessarily resulting in the same structure claimed.
	Regarding Claims 2 and 17, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON further discloses wherein the heat treatment is performed at a temperature ranging from 200 to 800°C (¶51) which overlaps and anticipates the claimed range of a temperature higher than or equal to 500°C and lower than or equal to 1200°C with sufficient specificity.  
	Regarding Claims 3 and 20, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON further discloses wherein the heat treatment is performed at a temperature ranging from 200 to 800°C (¶51) which overlaps and anticipates the claimed range of a temperature higher than or equal to 700°C and lower than or equal to 10000C with sufficient specificity.  
	Regarding Claims 4 and 21, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON further discloses wherein the heat treatment is performed at a temperature ranging from 200 to 800°C (¶51) which overlaps and anticipates the claimed range of a temperature of about 800°C with sufficient specificity.  
	Regarding Claims 5 and 22, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON further discloses wherein the heat treatment is performed in an oxygen-containing atmosphere (¶53, “heat-treating process is preferably performed under flowing dry air”).  
	Regarding Claims 18 and 19, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16. KWEON teaches all of the claimed method steps, including the claimed positive electrode active material, the claimed covering layer, and the claimed heat treatment steps, and thus necessarily results in the claimed structure wherein the distribution of magnesium and the distribution of aluminum are overlapping. This is further evidenced by the disclosure of JEONG with respect to the magnesium aluminum oxide region of the coating layer where both Mg and Al are present in the same region and thus the distribution of each is necessarily overlapping. Furthermore, the structure of JEONG is fully capable of being characterized as claimed by XPS, EDX, or a combination thereof.
	With respect to Claim 18, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON meets the limitations wherein the overlapping of distribution of magnesium and distribution of aluminum is confirmed by XPS analysis and EDX analysis.  
	With respect to Claim 19, KWEON is relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and KWEON meets the limitations wherein the overlapping of distribution of magnesium and distribution of aluminum is confirmed by EDX analysis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG in view of KARTHIKEYAN.
	Regarding Claim 1, JEONG discloses a manufacturing method of a lithium-ion secondary battery (abstract) comprising a positive electrode comprising a positive electrode active material (abstract and example 1 at ¶142), a negative electrode, and an electrolytic solution (abstract and example 1 at ¶142), the method comprising: forming a covering layer comprising aluminum over a particle which comprises lithium, cobalt, magnesium, oxygen (abstract, ¶39-46, ¶46 “the core active material, for example, is Mg-doped LiCoO2, and the metal oxide, for example is aluminium oxide”); and performing a heat treatment on the particle over which the covering layer is formed (¶66-78, ¶76 “a heat treatment is performed on a core active material coated with an Al2O3 coating layer”).
	JEONG does not disclose that the particle further comprises F in addition to the Mg dopant present in JEONG.
	KARTHIKEYAN discloses lithium metal oxide particles doped with F in addition to Mg, and discloses that doping with F can provide additional benefits to lithium metal oxide type active materials that are also doped with Mg (¶65) and that MgF2 can be utilized during synthesis to provide both Mg and F dopants (¶65) and can provide improved capacity retention after cycling (¶59) and improved stability of the layered cathode active material (¶63).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified JEONG to comprise F dopant, in addition to the Mg dopant already present. The motivation for doing so would have been to utilize the dopant combination to improve capacity retention and active material stability as taught by KARTHIKEYAN.
	JEONG discloses the surface coating layer comprises magnesium aluminum oxide (abstract, ¶57, ¶79) however JEONG is silent with respect to the relative depths of the Mg distribution and Al distribution and thus is silent with respect to the claimed configuration “wherein magnesium is distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment” as required to result from the method of Claim 1.  JEONG discloses that Mg doped in the core active material is transferred to the surface (¶79; Mg from the core is diffused out to the surface ¶136). The penetration depth of Mg may be 2 microns or less (¶57) and the penetration depth of Al may be 2 microns or less (¶57).
	JEONG discloses all of the method steps claimed, including the same type of core material disclosed by the Applicant, the same coating material disclosed by the Applicant, and the same heat treatment temperature and atmosphere disclosed by the Applicant. Accordingly JEONG necessarily discloses that the Mg is distributed closer to a surface of the positive electrode active material than Al by the heat treatment. This is consistent with the disclosure of JEONG which states that Mg is transferred from the core to the surface during heat treatment (¶79), and that Al from the coating penetrates the particle.
	Regarding Claim 16, JEONG and KARTHIKEYAN are relied upon as above with respect to Claim 1 which addresses each of the following limitations of Claim 16 including a manufacturing method of a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material, a negative electrode, and an electrolytic solution, the method comprising: forming a covering layer comprising aluminum over a particle which comprises lithium, cobalt, magnesium, oxygen, and fluorine; and performing a heat treatment on the particle over which the covering layer is formed, wherein magnesium is distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment.
	JEONG further discloses wherein the positive electrode active material comprises a region where distribution of magnesium and distribution of aluminum overlap each other (including the magnesium aluminum oxide containing region of the coating layer, abstract) as required by Claim 16.
	Regarding Claims 2 and 17, JEONG and KARTHIKEYAN are relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and JEONG further discloses wherein the heat treatment is performed at a temperature in the range of about 300 to about 1000°C (¶77) which overlaps the claimed range of a temperature higher than or equal to 500°C and lower than or equal to 1200°C.  
	Regarding Claims 3 and 20, JEONG and KARTHIKEYAN are relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and JEONG further discloses wherein the heat treatment is performed at a temperature in the range of about 300 to about 1000°C (¶77) which overlaps the claimed range of a temperature higher than or equal to 700°C and lower than or equal to 10000C.  
	Regarding Claims 4 and 21, JEONG and KARTHIKEYAN are relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and JEONG further discloses wherein the heat treatment is performed at a temperature in the range of about 300 to about 1000°C (¶77) which overlaps the claimed range of a temperature of about 800°C.  
	Regarding Claims 5 and 22, JEONG and KARTHIKEYAN are relied upon as above with respect to the manufacturing methods of Claims 1 and 16, and JEONG further discloses wherein the heat treatment is performed in an oxygen-containing atmosphere (¶78 “[t]he heat treatment is performed in air or in an oxygen atmosphere”).  
	Regarding Claims 18 and 19, JEONG and KARTHIKEYAN are relied upon as above with respect to Claims 1 and 16. Modified JEONG teaches all of the claimed method steps, including the claimed positive electrode active material, the claimed covering layer, and the claimed heat treatment steps, and thus necessarily results in the claimed structure wherein the distribution of magnesium and the distribution of aluminum are overlapping. This is further evidenced by the disclosure of JEONG with respect to the magnesium aluminum oxide region of the coating layer where both Mg and Al are present in the same region and thus the distribution of each is necessarily overlapping. Furthermore, the structure of JEONG is fully capable of being characterized as claimed by XPS, EDX, or a combination thereof.
	With respect to Claim 18, JEONG modified in view of KARTHIKEYAN meets the limitations wherein the overlapping of distribution of magnesium and distribution of aluminum is confirmed by XPS analysis and EDX analysis.  
	With respect to Claim 19, JEONG modified in view of KARTHIKEYAN meets the limitations wherein the overlapping of distribution of magnesium and distribution of aluminum is confirmed by EDX analysis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729